Citation Nr: 0632416	
Decision Date: 10/18/06    Archive Date: 10/25/06	

DOCKET NO.  05-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder. 

2.  Entitlement to service connection for a bilateral leg 
disorder, including venous stasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Indianapolis, Indiana, that denied service connection for 
the disabilities at issue.  In accordance with the provisions 
of 38 C.F.R. § 20.900(c) (2006), this appeal has been 
advanced on the Board's docket for good cause shown.  


FINDINGS OF FACT

1.  VA has informed the veteran what is necessary to 
substantiate his claims and has assisted him in developing 
such evidence.

2.  The veteran does not have a bilateral foot condition that 
is related to his active service.

3.  Any current disability involving the legs, including 
venous stasis, is not attributable to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral foot disorder are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for entitlement to service connection for a 
bilateral leg disorder, to include venous stasis, are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, including medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As previously defined by the 
Court, those five elements include:  (1) Veteran status; (2) 
the existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
A review of the evidence of record shows that the veteran was 
sent a communication dated in November 2003 with regard to 
the disabilities at issue.  He was told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  He was also told what the evidence had to show to 
support his claim.  Additionally, in a May 2006 
communication, he was informed how VA determined a disability 
rating and how VA determined effective dates of entitlement 
to benefits.  The Board notes that in a February 2006 
statement, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his 
claims.  He asked that his claim be decided as soon as 
possible.

With regard to assistance, the veteran was accorded a 
personal hearing before a member of the Appeals Team at the 
VARO in Indianapolis in January 2006.  A transcript of the 
hearing proceedings is of record.  The veteran was also 
accorded with an arteries, veins, and miscellaneous 
examination, and a skin disease examination by VA in February 
2006 for the purpose of eliciting an opinion as to the 
etiology of any bilateral foot and/or lower extremity 
disabilities.  In view of the foregoing, the Board finds that 
VA has complied with the VCAA's notification and assistance 
requirements.  

Pertinent Laws and Regulations

In general, service connection will be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection will be granted for disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d)(2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004), citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).  A determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.

Analysis

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims.  
The service medical records, including the reports of 
examination at entrance and separation, are without reference 
to any complaints or findings indicative of the presence of a 
foot or leg disorder.  

The post service evidence includes the report of a VA skin 
disease examination accorded the veteran in February 2006.  
The claims file was reviewed by the examiner.  The veteran 
stated he had had painful calluses of the soles of his feet 
for the past 10 years.  He also gave a history of dermatitis 
of the legs and feet due to chronic venous stasis for the 
past 10 years.  Examination findings were recorded and he was 
given diagnoses of chronic stasis dermatitis of both feet and 
legs due to venous stasis resulting from bilateral varicose 
veins; and calluses of both feet.  The examiner opined that 
it was "not likely" that calluses of the feet and stasis 
dermatitis of the legs and feet were related to prolonged 
marching the veteran underwent in all types of weather 
conditions during service.  

The veteran was also accorded an arteries, veins, and 
miscellaneous examination by VA in February 2006.  The claims 
file was reviewed by the examiner.  It was indicated the 
veteran had had chronic venous insufficiency and stasis 
dermatitis due to venous stasis "for the last 10 years."  
The veteran stated that he had noticed varicose veins of the 
lower extremities for the past 10 years.  He indicated that 
he was subjected to prolonged marching during training in the 
state of Washington and also during combat in France and 
Germany during World War II.  However, he acknowledged he did 
not complain about foot or leg problems during service or 
"for several" years after he left service.  Findings were 
recorded, and he was given diagnoses of varicose veins of 
both lower extremities; stasis dermatitis due to venous 
insufficiency and venous stasis resulting from varicose 
veins.  The examiner stated that it was "not likely" that 
bilateral leg venous stasis was related to prolonged marches 
in all types of weather conditions during service.  

The VA examiner had access to the entire claims folder at the 
time of the examinations in February 2006.  The examiner 
unequivocally opined that there was no relationship between 
the veteran's active service and any current bilateral leg or 
foot problems.  A review of the record shows no opinion to 
the contrary.  Accordingly, the Board finds the preponderance 
of the evidence is against the claims for service connection 
for a bilateral foot disorder or bilateral leg disorder.

The Board is aware of the veteran's belief that his current 
problems are attributable to his experiences in active 
service.  However, as a layperson, he is not qualified to 
opine on matters requiring medical knowledge, such as the 
degree of disability produced by symptoms or the condition 
causing any symptoms.  Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified by education, training 
or experience to offer a medical diagnosis, statements, or 
opinions).


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral leg disorder, to include 
venous stasis, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


